Citation Nr: 1232963	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  07-29 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for schizophrenic reaction, paranoid type, and, if so, whether service connection for an acquired psychiatric disorder, to include schizophrenia and posttraumatic stress disorder (PTSD), is warranted.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1968 to May 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In connection with his appeal, the Veteran testified at a video-conference hearing in June 2012 before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  At the time of his hearing, he waived agency of original jurisdiction (AOJ) consideration of all evidence received since the issuance of August 2007 statement of the case.  38 C.F.R. § 20.1304(c) (2011).  Therefore, the Board may properly consider such newly received evidence.

The United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2011).  

However, the Board notes that the United States Court of Appeals for the Federal Circuit has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b) , the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.   

Therefore, under Boggs and Ephraim, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for schizophrenic reaction, paranoid type.  As the Board determines herein that such evidence sufficient to reopen the Veteran's claim has been received, the Board has recharacterized his claim of service connection for schizophrenic reaction, paranoid type, pursuant to Brokowski, Robinson, and Clemons as entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and PTSD.  

The merits of the issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a final decision issued in May 2000, the RO determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for schizophrenic reaction, paranoid type. 

2.  Evidence added to the record since the final May 2000 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for schizophrenic reaction, paranoid type.


CONCLUSIONS OF LAW

1.  The May 2000 rating decision that determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for schizophrenic reaction, paranoid type, is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999) [(2011)].  

2.  New and material evidence has been received in order to reopen the claim of entitlement to service connection for schizophrenic reaction, paranoid type.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for schizophrenic reaction, paranoid type, is completely favorable, no further action is required to comply with the VCAA and implementing regulations. However, consideration of the merits of the claim is deferred pending additional development consistent with the VCAA. 

The Veteran claims that he has variously diagnosed mental disorders as a result of his military experience.  Furthermore, he states that he was not diagnosed with a mental disorder, including schizophrenia, prior to his military service.  In fact, he alleges he suffers from PTSD due to military sexual trauma (MST).  

By way of background, in a rating decision issued in January 1979, the RO denied entitlement to service connection for schizophrenic reaction, paranoid type, on the basis that there was no evidence of his pre-existing disorder at separation or even after and, therefore, was not aggravated beyond the normal progression of the disease as a result of his military service.  The Veteran did not appeal the denial by submitting a notice of disagreement and, therefore, such is final.  38 U.S.C. § 4005(c) (1976) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1978) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011)].  

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for an acquired psychiatric disorder was received prior to the expiration of the appeal period stemming from the January 1979 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

In a rating decision issued in May 2000, the RO again determined that new and material evidence had not been received in order to reopen the Veteran's claim of entitlement to service connection for schizophrenic reaction, paranoid type.  The RO found that the Veteran's claim was previously denied as there was no evidence of aggravation of his pre-existing psychiatric disorder.  Therefore, the RO again denied the Veteran's claim.  The Veteran did not appeal this denial by submitting a notice of disagreement and, therefore, such is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999) [(2011)].  
  
In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b); however, in the instant case, such regulation is inapplicable as no new and material evidence pertaining to the Veteran's claim for service connection for an acquired psychiatric disorder was received prior to the expiration of the appeal period stemming from the May 2000 rating decision.  See also Bond, supra; Roebuck, supra; Muehl, supra.  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

Changes to the definition of new and material evidence as set forth in 38 C.F.R. 
§ 3.156(a) have been made.  These changes apply to claims to reopen received on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the Veteran filed his application to reopen his claim of entitlement to service connection for schizophrenic reaction, paranoid type, in June 2005, the definition of new and material evidence effective August 29, 2001, found at 38 C.F.R. § 3.156(a), applies in this case. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The RO reopened the claim and denied the claim on the merits in the January 2006 rating decision currently on appeal.  Regardless of the RO's actions, the Board must make the threshold preliminary determination on whether new and material evidence has been submitted, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits, i.e., on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen previously and finally denied claims); VAOPGCPREC 05-92 (March 4, 1992).  See also Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

In the prior final May 2000 decision, the RO denied the claim because there was no evidence the Veteran's pre-existing mental disorder, diagnosed as schizophrenic reaction, paranoid type, was aggravated beyond the natural progression of the disorder.  

Since the May 2000 decision, VA has received VA treatment records through April 2010 showing diagnoses of PTSD due to MST, psychosis, and depression.  His private treatment records from March 2005 to June 2009 also confirm his continued treatment for various mental disorders.  The Veteran submitted a lay statement in June 2007, signed by six members of his family, contesting the initial assertion the Veteran was diagnosed with a mental disorder prior to his military service.  In fact, they stated his mental disorders only began after his military service and were the result of incidents that occurred therein.  Additionally, the Veteran testified during his June 2012 Board hearing that he was not diagnosed with schizophrenia prior to his military service, and that his current mental disorders are the result of his service.  

Since the prior final denial in May 2000, evidence showing current diagnoses of  schizophrenia, PTSD due to MST, psychosis, and depression have been associated with the claims file.  Additionally, the Veteran has submitted lay statements and his own testimony associating these diagnoses with his military service, and not on the basis they existed prior to his entrance in September 1968.  As previously explained, the credibility of this additional evidence is presumed for the limited purpose of determining whether this evidence is new and material.  Justus, 3 Vet. App. 510, 513 (1992).  Therefore, the Board finds that the new evidence tends to prove a previously unestablished fact necessary to substantiate the underlying claim of service connection for schizophrenic reaction, paranoid type.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection for schizophrenic reaction, paranoid type, is reopened. 


ORDER

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for schizophrenic reaction, paranoid type, is granted.



REMAND

Before addressing the Veteran's service connection claims on the merits, the Board finds that additional development of the evidence is required and, therefore, the case is remanded to the AOJ for the action discussed herein.

The Board notes that the Veteran's service treatment records cited to medical records from Harbor General Hospital in Torrance, California, which purportedly show the Veteran was diagnosed with schizophrenia prior to his military service.  However, these records neither appear to be associated with the claims file nor does it appear the RO attempted to obtain these records.  Therefore, a remand is necessary in order to obtain any outstanding private treatment records.  Furthermore, the Veteran testified at his Board hearing that he was hospitalized at the West Los Angeles, California, VA Medical Center from 1969 to 1970 for a psychiatric disorder.  These records should be obtained on remand.  Also, while on remand, any outstanding VA treatment records from the Loma Linda, California, VA Medical Center dated from April 2010 to the present should also be obtained and associated with the claims file.   

The Board further finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the nature and etiology of his acquired psychiatric disorder.  In this regard, the Veteran's claim for schizophrenic reaction, paranoid type, was initially denied because there was no evidence of aggravation of this pre-existing mental disorder due to his military service.  However, the Veteran has argued that he was not diagnosed with schizophrenia prior to his military service and that all of his psychiatric disorders, including schizophrenia, PTSD due to MST, psychosis, and depression, are directly attributable to his military service.  

Here, the Veteran's August 1968 entrance examination does not note a diagnosis of any acquired psychiatric disorder, to include schizophrenic reaction, paranoid type.  However, the March 1969 Medical Board decision determined the Veteran was diagnosed with schizophrenia in May 1967 at Harbor General Hospital in Torrance, California, and he was discharged due to this mental health disorder.  Consequently, it must be determined whether the Veteran's acquired psychiatric disorder clearly and unmistakably pre-existed his military service and, if so, whether it was clearly and unmistakably not aggravated by service.  Moreover, if such did not clearly and unmistakably pre-exist his entry to military service, whether it is at least as likely as not related to his military service.  

In this regard, the examiner should be requested to offer an opinion as to whether the Veteran manifested a psychosis within one year of his service discharge in May 1969 and, if so, to describe the manifestations.  In this regard, 38 C.F.R. § 3.384 defines the term 'psychosis' to include brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

The Board further notes that the Veteran's claim for service connection for PTSD is predicated entirely on sexual assault.  Specifically, in December 2005, he submitted his PTSD stressor statement worksheet identifying an in-service incident in which he was grabbed by 5 or 6 men, taken at gun point to a deserted field, and forcibly raped.  He also stated these men threatened his life.  Additionally, the Veteran submitted another statement in July 2006 from members of his family attesting to the Veteran's behavior after his military service, including crying and his reports he "experienced many terrible incidents."  

VA recognizes that, because a personal assault is a personal and sensitive issue, many incidents are not officially reported, which in turn creates a proof problem in establishing they did.  It is not unusual for there to be an absence of service records documenting the events the Veteran has alleged.  Therefore, evidence from sources other than his service records may corroborate an account of a stressor incident that is predicated on a personal assault.  See, e.g., Patton v. West, 12 Vet. App. 272, 277 (1999).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(4) (2011).  

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in the mentioned sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA may submit any evidence that it received to an appropriate mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.

With respect to the facts of this particular case, the service treatment records indicating the Veteran suffered from a psychiatric disorder pertain only to his diagnosis for schizophrenic reaction, paranoid type, which was the reason for his Medical Board discharge in 1969.  The Medical Board considered the Veteran's behavior during service as relating to his schizophrenia, including his charge of being absent without leave (AWOL).  In July 1978, the Veteran was provided a VA compensation examination in connection with his initial claim for service connection for schizophrenia.  He was diagnosed with a nervous disorder. 

The Veteran's VA treatment records from 1999 to April 2010 show his diagnosis and treatment for various psychiatric disorders, including PTSD due to MST.  The first indication of the Veteran's report of MST was in October 2002, and he was specifically diagnosed with PTSD due to MST in January 2005.  His private treatment records from Dr. J.O., dating from March 2005 to June 2009 also indicate the Veteran is receiving treatment for PTSD due to MST.  

Therefore, the examiner should also be requested to indicate whether the Veteran's PTSD, if diagnosed, is related to his alleged personal assault in service.  In offering such opinion, the examiner should consider the Veteran's alleged behavior changes, to include his period of AWOL. 




 Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any treatment records relevant to his acquired psychiatric disorder.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from Harbor General Hospital in Torrance, California, dated in 1967; the West Los Angeles VA Medical Center dated from 1969 to 1970; and the Loma Linda VA Medical Center dated from April 2010 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After the above development has been completed, the Veteran should be afforded a VA examination conducted by a psychiatrist or psychologist in order to determine the nature and etiology of any acquired psychiatric disorders that may be present.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

The examiner is requested to review all pertinent records associated with the claims file, and following the examination, the examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria. 

For each currently diagnosed acquired psychiatric disorder, the examiner should indicate if it clearly and unmistakably pre-existed the Veteran's entry into active duty.

(i)  If so, is there clear and unmistakable evidence that the Veteran's pre-existing acquired psychiatric disorder did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service?
 
If there was an increase in severity of the Veteran's acquired psychiatric disorder during service, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression?

(ii)  If not, is it at least as likely as not that the Veteran's acquired psychiatric disorder is casually related to any incident of service?

If PTSD is diagnosed, the examiner should state whether it is it at least as likely as not that such disorder is the result of the Veteran's alleged in-service assault.  In this regard, the examiner should consider his alleged behavior changes, to include his period of AWOL. 

The examiner should also indicate if the Veteran had a psychosis as previously defined within one year of his service discharge in May 1969 and, if so, should describe the manifestations of such psychosis. 

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed acquired psychiatric disorder and the continuity of symptomatology.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


